PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit: “It is stipulated and agreed by and between the parties hereto, by their respective attorneys, that the above entitled appeal be dismissed.”
On consideration whereof, it is now here ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed, with costs pursuant to the foregoing stipulation.